Exhibit 10.2

 

General Agreement

Of Indemnity

  

TRAVELERS CASUALTY AND SURETY COMPANY OF AMERICA

Hartford, Connecticut 06183

We the undersigned, individually and for and on behalf of all other Indemnitors,
enter into this General Agreement of Indemnity (“Agreement”) in favor of
Company. Witnesseth:

WHEREAS, in the transaction of business, Bonds have heretofore been and/or may
hereafter be executed by Company. In connection with the execution, delivery
and/or assumption of obligations of such Bonds, Company requires complete
indemnification.

NOW, THEREFORE, as an inducement to Company and in consideration of Company’s
execution and/or delivery of one or more Bonds, refraining from canceling one or
more Bonds, and/or assumption of obligations by Company of one or more Bonds,
and for other good and valuable consideration, the Indemnitors jointly and
severally agree with Company as follows:

1. Definitions: For purposes of this Agreement, the following definitions apply,
which definitions shall be equally applicable to both the singular and plural
forms of such terms:

Bond - Any and all bonds, undertakings, guarantees, contractual obligations, and
writings or statements of prequalification or commitment, including
Modifications thereof, which Company has executed or procured, or for which
Company has an obligation as a result of an asset purchase, acquisition, merger
or like transaction, issued for or on behalf of: (a) any one or more of the
Indemnitors (without regard to whether any such Indemnitor signed this
Agreement), their respective present or future direct or indirect parent
companies, subsidiaries and affiliates and all of their respective successors
and assigns; (b) any present or future joint venture, co-venture, consortium,
partnership, trust, association, limited liability company or other legal entity
in which one or more of the persons or entities identified in sub-paragraph
(a) above have an interest; (c) any other person or entity at the request of any
of the Indemnitors; or (d) any combination of the above, whether executed or
procured before, on, or after the execution of this Agreement. For the purpose
of this definition, “Modifications” shall include but not be limited to
renewals, substitutions, riders, endorsements, reinstatements, replacements,
increases or decreases in penal sum, continuations, and extensions.

Company - Travelers Casualty and Surety Company of America, St. Paul Fire and
Marine Insurance Company, any of their present or future direct or indirect
parent companies, any of the respective present or future direct or indirect
affiliates or subsidiaries of such companies and parent companies, and/or any of
the aforementioned entities’ successors or assigns.

Contract - Any contract or obligation the performance of which is guaranteed or
covered either in whole or in part under a Bond.

Default - Any of the following shall constitute a Default: (a) a declaration of
Contract default by any Obligee; (b) actual breach or abandonment of any
Contract; (c) a breach of any provision of this Agreement; (d) failure to make
payment of a properly due and owing bill in connection with any Contract;
(e) Company’s good faith establishment of a reserve; (f) improper diversion of
Contract funds or any Indemnitor’s assets to the detriment of Contract
obligations; (g) any Indemnitor’s becoming the subject of any proceeding or
agreement of bankruptcy, receivership, insolvency, or creditor assignment, or
actually becoming insolvent; (h) any Indemnitor’s dying, becoming legally
incompetent, being imprisoned, being convicted of a felony, or disappearing and
being unable to be located; (i) any representation furnished to Company by or on
behalf of any Indemnitor proving to have been materially false or misleading
when made; and/or (j) any change in control or existence of any Indemnitor.
Change in control means the addition or departure of any person or entity having
a thirty percent (30%) or greater ownership interest in any Indemnitor.

Indemnitors - Undersigned, all new indemnitors added to this Agreement by rider,
their present and future direct and indirect subsidiaries, affiliates in which
any of the undersigned exercise operating control, and parent companies, and all
of their successors and assigns, and any joint venture, co-venture, consortium,
partnership, trust, association, limited liability company or other legal entity
in which one or more of them are involved, whether in existence now or formed or
acquired hereafter, and any entity that obtains Bonds from Company at the
request of any of the aforementioned parties, or any combination of the above.

Loss - All loss and expense of any kind or nature, including attorneys’ and
other professional fees, which Company incurs in connection with any Bond or
this Agreement, including but not limited to all loss and expense incurred by
reason of Company’s: (a) making any investigation in connection with any Bond;
(b) prosecuting or defending any action in connection with any Bond;
(c) obtaining the release of any Bond; (d) recovering or attempting to recover
Property in connection with any Bond or this Agreement; (e) enforcing by
litigation or otherwise any of the provisions of this Agreement; and (f) all
interest accruing thereon at the maximum legal rate.

Obligee - Any person or entity in whose favor a Bond has been issued, and that
person’s or entity’s successors and assigns.

Property - Indemnitors’ rights, title and interest, whether now held or
hereafter acquired in: (a) any Contract or contract, including but not limited
to subcontracts let; (b) any and all sums due or which may hereafter become due
under any Contract or contract, and all damage claims and proceeds related
thereto; (c) all rights arising under any surety bonds or insurance policies;
and (d) any and all accounts receivable, letters of credit, documents of title,
bills of lading, warehouse receipts, machinery, plants, equipment, tools,
materials, supplies, inventory, vehicles, hardware, software, machine tools,
fixtures, office equipment, books, records, designs, licenses, patents,
intellectual property, as-builts, construction drawings and documents, and all
electronically stored information.

2. Payment of Premium: Indemnitors shall pay to Company all premiums for each
Bond executed and all renewals and extensions thereof.

3. Indemnification and Hold Harmless: Indemnitors shall exonerate, indemnify and
save Company harmless from and against all Loss. An itemized, sworn statement by
an employee of Company, or other evidence of payment, shall be prima facie
evidence of the propriety, amount and existence of Indemnitors’ liability.
Amounts due to Company shall be payable upon demand.

4. Claim Settlement: Company shall have the right, in its sole discretion, to
determine for itself and Indemnitors whether any claim, demand or suit brought
against Company or any Indemnitor in connection with or relating to any Bond
shall be paid, compromised, settled, tried, defended or appealed, and its
determination shall be final, binding and conclusive upon the Indemnitors.
Company shall be entitled to immediate reimbursement for any and all Loss
incurred under the belief it was necessary or expedient to make such payments.

 

Page 1



--------------------------------------------------------------------------------

 

5. Collateral Security: Indemnitors agree to deposit with Company, upon demand,
an amount as determined by Company sufficient to discharge any Loss or
anticipated Loss. Indemnitors further agree to deposit with Company, upon
demand, an amount equal to the value of any assets or Contract funds improperly
diverted by any Indemnitor. Sums deposited with Company pursuant to this
paragraph may be used by Company to pay such claim or be held by Company as
collateral security against any Loss or unpaid premium on any Bond. Company
shall have no duty to invest, or provide interest on, the deposit. Indemnitors
agree that Company would suffer irreparable damage and would not have an
adequate remedy at law if Indemnitors fail to comply with the provisions of this
paragraph.

6. Remedies: In the event of a Default, Indemnitors assign, convey and transfer
to Company all of their rights, title and interests in Property, and Company
shall have a right in its sole discretion to: (a) take possession of the work
under any Contract and to complete said Contract, or cause, or consent to, the
completion thereof; (b) immediately take possession of Indemnitors’ Property,
and utilize the Property for the completion of the work under the Contracts
without payment for such use; (c) assert or prosecute any right or claim in the
name of any Indemnitor and to settle any such right or claim as Company sees
fit; (d) execute in the name of any Indemnitor, any instruments deemed necessary
or desirable by Company to: (i) provide Company with title to assets, (ii) take
immediate possession of Contract funds whether earned or unearned, (iii) collect
such sums as may be due Indemnitors and to endorse in the name of Indemnitors,
and (iv) collect on any negotiable instruments; (e) require any Obligee to
withhold payment of Contract funds unless and until Company consents to its
release; and/or (f) be subrogated to all the rights, remedies, properties,
funds, securities and receivables relating to Indemnitors’ Contracts or
contracts and have the right to offset losses on any Contract or Bond against
proceeds, funds, or property due from another Contract, bond or contract.
Further, in the event of Default and upon demand Indemnitors shall direct that
all payments, monies, and properties that are due or may become due on any
Contract or contract be made payable to, and/or sent directly to, Company, and
shall issue whatever writing or notices as deemed necessary by Company to
effectuate the default and/or termination of any Contract.

7. Joint and Several Liability: The obligations of Indemnitors hereunder are
joint and several. Company is authorized to settle with any one or more of the
Indemnitors individually, and without reference to the others, and any such
settlements shall not bar or prejudice actions by Company against or affect the
liability of the other Indemnitors hereunder.

8. Decline Execution: Company has the right, for any reason, to decline to
execute: (a) any Bond, including final Bonds where Company provided a bid Bond;
(b) any Bond rider or consent authorizing any change to any Bond; and/or (c) any
other consent of surety, without incurring any liability or waiving any right.

9. Trust Fund: All payments due or received for or on account of any Contract,
whether or not in the possession of any Indemnitor, shall be held in trust as
trust funds by Indemnitors for the benefit and payment of all obligations for
which Company as beneficiary may be liable under any Bond. Company may open a
trust account or accounts with a bank for the deposit of the trust funds. Upon
demand, Indemnitors shall deposit therein all trust funds received. Withdrawals
from such trust accounts shall require the express consent of Company.

10. Books, Records and Credit: Indemnitors shall furnish upon demand, and
Company shall have the right of free access to, at reasonable times, the records
of Indemnitors including, but not limited to, books, papers, records, documents,
contracts, reports, financial information, accounts and electronically stored
information, for the purpose of examining and copying them. Indemnitors
expressly authorize Company to access their credit records, including, but not
limited to, account numbers and/or account balances from financial institutions.
To the extent required by law, Indemnitors, upon request, shall be informed
whether or not a consumer report has been requested by Company, and if so, of
the name and address of the consumer reporting agency furnishing the report.

11. Attorney in Fact: Indemnitors irrevocably constitute, appoint and designate
Company as their attorney in fact with the right, but not the obligation, to
exercise all rights of Indemnitors assigned or granted to Company and to execute
and deliver any other assignments, documents, instruments or agreements deemed
necessary by Company to exercise its rights under this Agreement in the name of
any Indemnitor.

12. Security Interest: As security for their obligations hereunder, Indemnitors
hereby grant to Company a security interest in the following properties, assets
and rights of Indemnitors, wherever located, whether now owned or hereafter
acquired or arising, and all proceeds and products thereof: all goods (including
inventory, equipment and any accessions thereto), instruments (including
promissory notes), documents, accounts, chattel paper, deposit accounts,
letter-of-credit rights, securities and all other investment property,
supporting obligations, any Contract or contract rights or rights to the payment
of money, insurance claims and proceeds, and all general intangibles (the
“Collateral”). This Agreement shall for all purposes constitute a Security
Agreement for the benefit of Company in accordance with the Uniform Commercial
Code (“UCC”) and all similar statutes. Indemnitors hereby irrevocably authorize
Company, without notice to any Indemnitor, in order to perfect the security
interest granted herein, to file either: (a) this Agreement or a copy or other
reproduction of this Agreement; or (b) any initial financing statements or
amendments thereto that indicate the Collateral as all assets of Indemnitors or
words of similar effect, as being of an equal or lesser scope or with greater
detail and that contain any other information relating to any Indemnitor
required by Part 5 of Article 9 of the UCC for the jurisdiction where such
financing statement or amendment is filed. Company may add schedules or other
documents to this Agreement as necessary to perfect its rights. The failure to
file or record this Agreement or any financing statement shall not release or
excuse any of the obligations of Indemnitors under this Agreement.

13. Termination: This is a continuing Agreement, which remains in full force and
effect until terminated. The sole method available to Indemnitors to terminate
their participation in this Agreement is by giving written notice to Company of
Indemnitors’ intent to terminate. Such notice shall be sent to St. Paul
Travelers Bond, Attention: Construction Services – Bond, One Tower Square, 5PB,
Hartford, Connecticut 06183. The termination shall take effect thirty (30) days
after Company receives such notice (“Termination Date”). The notice shall not
relieve Indemnitor from its obligations for any Bond executed prior to the
Termination Date or with respect to any Bond executed after the Termination
Date: (a) upon the award of a Contract to any Indemnitor on a bid or proposal in
respect of which Company has executed or procured a bid Bond prior to the
Termination Date; or (b) which Company has become committed to execute or
procure prior to the Termination Date; or (c) in connection with any
maintenance, guarantee, claim, lien, litigation, or other matter involving or
relating to any Bond executed prior to the Termination Date or thereafter
executed or procured as provided in sub-paragraphs (a) or (b) above.

 

Page 2



--------------------------------------------------------------------------------

 

14. Jurisdiction: In any legal proceeding brought by or against Company that in
any way relates to this Agreement, each Indemnitor, for itself and its property,
irrevocably and unconditionally submits to the exclusive jurisdiction, at the
sole and exclusive option of Company, of the courts in any state in which any
Indemnitor resides, has property, or in which any Contract is performed.
Indemnitors hereby irrevocably and unconditionally submit to the jurisdiction of
said courts and waive and agree not to assert any claim that they are not
subject to the jurisdiction of any such court, that such proceeding is brought
in an inconvenient forum or that the venue of such proceeding is improper.

15. Other Sureties: If Company procures the execution of Bonds by other
sureties, executes Bonds with co-sureties or obtains reinsurance, the provisions
of this Agreement inure to the benefit of such other surety, co-surety or
reinsurer, but only as to such Bonds.

16. Nature of Rights: If any provision or portion of this Agreement is or
becomes unenforceable, this Agreement shall not be void, but shall be construed
and enforced with the same effect as though such provision or portion were
omitted. This Agreement is in addition to and not in lieu of any other agreement
of indemnity, whether now existing or entered into hereafter. Company shall be
entitled to specific performance of the terms of this Agreement in addition to
any other remedy at law or equity. Time is of the essence in this Agreement.
Whenever the context may require, any pronoun used in this Agreement shall
include the corresponding masculine, feminine and neuter forms. The rights and
remedies afforded to Company by the terms of this Agreement can only be modified
by a written rider to this Agreement signed by an authorized representative of
Company. If any Indemnitor fails to execute or improperly executes this
Agreement or is otherwise found not to be bound under this Agreement, such
failure or finding shall not affect the obligations of the other Indemnitors.
The failure to sign or the improper execution of a Bond shall not affect
Company’s rights under this Agreement, and Indemnitors waive any claim they may
have, now or at any time in the future, arising out of the failure to sign or
properly execute a Bond. Termination and/or limitation of any Indemnitors’
obligations under this Agreement shall in no way affect the obligations of any
of the other Indemnitors whose obligations have not been terminated and/or
limited. Indemnitors acknowledge this Agreement can be amended via rider to add
another person, entity or entities as Indemnitor(s) to this Agreement and
Indemnitors waive any and all notice in connection with the addition of
additional Indemnitors and further acknowledge the rights and obligations
provided herein shall apply to all Indemnitors whenever made a party to the
Agreement.

17. Jury Waiver: Indemnitors hereby waive and covenant that they will not assert
any right to trial by jury in respect to any legal proceeding arising out of
this Agreement.

18. Resolution: Indemnitors have a substantial, material and beneficial
interest: (a) in the obtaining of Bonds by any of the Indemnitors; and (b) in
the transaction(s) for which any Indemnitor has applied or will apply to Company
for Bonds pursuant to this Agreement. Indemnitors have the full power and
authority to execute, deliver and perform this Agreement and to carry out the
obligations stated herein. Indemnitors further acknowledge and agree that:
(x) the execution, delivery and performance of this Agreement by such
Indemnitors; (y) the compliance with the terms and provisions hereof; and
(z) the carrying out of the obligations contemplated herein, do not, and will
not, conflict with and will not result in a breach or violation of any terms,
conditions or provisions of the charter documents or bylaws of such Indemnitors,
or any law, governmental rule or regulation, or any applicable order, writ,
injunction, judgment or decree of any court or governmental authority against
Indemnitors, or any other agreement binding upon Indemnitors, or constitute a
default thereunder.

 

19. Date of Agreement: The date of this Agreement shall be the earliest date any
Indemnitor executes this Agreement.

WE HAVE READ THIS INDEMNITY AGREEMENT CAREFULLY. THERE ARE NO SEPARATE
AGREEMENTS OR UNDERSTANDINGS WHICH IN ANY WAY LESSEN OUR OBLIGATIONS AS ABOVE
SET FORTH. IN TESTIMONY HEREOF, WE THE INDEMNITORS HAVE SET OUR HANDS AND FIXED
OUR SEALS AS SET FORTH BELOW.

 

IMPORTANT:   

1.      

2.      

 

3.      

 

PRINT OR TYPE NAMES UNDER EACH SIGNATURE.

ALL PERSONAL INDEMNITORS MUST PROVIDE A RESIDENTIAL ADDRESS AND SOCIAL SECURITY
NUMBER AND EACH SIGNATURE MUST BE NOTARIZED.

ALL ENTITY INDEMNITORS MUST PROVIDE AN ADDRESS AND FEDERAL TAX IDENTIFICATION
NUMBER, IF APPLICABLE, AND EACH SIGNATURE MUST BE NOTARIZED.

If Indemnitor a Corporation, Limited Liability Company, Partnership, or Trust,
sign below:

Instructions: All signatures must be notarized. If the entity is: 1) a
corporation, the secretary and an authorized officer should sign on behalf of
the corporation; 2) a limited liability company, the manager(s) or member(s)
should sign on behalf of the LLC; 3) a partnership, the partner(s) should sign
on behalf of the partnership; or 4) a trust, all trustees should sign. Two
signatures are required for all entities except where otherwise instructed by
Company.

Each of the undersigned hereby affirms to Company as follows: I am a duly
authorized official of the business entity Indemnitor on whose behalf I am
executing this Agreement. In such capacity I am familiar with all of the
documents which set forth and establish the rights which govern the affairs,
power and authority of such business entity including, to the extent applicable,
the certificate or articles of incorporation, bylaws, corporate resolutions,
and/or partnership, operating or limited liability agreements of such business
entity. Having reviewed all such applicable documents and instruments and such
other facts as deemed appropriate, I hereby affirm that such entity has the
power and authority to enter into this Agreement and that the individuals
executing this Agreement on behalf of such entity are duly authorized to do so.

 

Page 3



--------------------------------------------------------------------------------

Layne Christensen Company           48-0920712    9/02/2014 Indemnitor –
Corporation         (Federal Tax ID)    Month/Day/Year By /s/ Andy Atchison  
(Seal)       By /s/ Steven F. Crooke    (Seal)  
(Signature of Authorized Official)          (Signature of Authorized Official)
Andy Atchison, Chief Financial Officer       Steven F. Crooke, Secretary  
(Print or Type Name and Title)          (Print or Type Name and Title)

1800 Hughes Landing Boulevard, Suite 700

The Woodlands, TX 77380

      Delaware        (Address)          (State of Incorporation / Formation)

ACKNOWLEDGEMENT

STATE OF Texas                             County of
                            

On this         day of                     ,         , before me personally
appeared                             , known or proven to me to be the
                                of the entity executing the foregoing instrument
(“Entity”), and                         , known or proven to me to be the
                         of the Entity, and they acknowledged said instrument to
be the free and voluntary act and deed of Entity for the uses and purposes
therein mentioned and on oath stated that the seal affixed is the seal of Entity
and that it was affixed and that they executed said instrument by authority of
Entity. IN WITNESS WHEREOF, I have hereunto set my hand and affixed my OFFICIAL
SEAL the day and year first above written.

 

         Notary Public                                (signature)         
Notary Public                                (print or type)          Notary
Public residing at:          Commission expires:

 

Layne Inliner, LLC      01-0684682 Indemnitor – Limited Liability Company     
(Federal Tax ID)    Month/Day/Year By /s/ Andy Atchison   (Seal)      By /s/
Steven F. Crooke    (Seal) (Signature of Authorized Official)      (Signature of
Authorized Official) Andy Atchison, Senior VP and CFO      Steven F. Crooke,
Secretary (Print or Type Name and Title)      (Print or Type Name and Title) 333
Swanson Drive, Suite 133, Lawrenceville, GA 30043      Indiana   (Address)     
(State of Incorporation / Formation)

ACKNOWLEDGEMENT

STATE OF Texas                             County of
                            

On this         day of                         ,         , before me personally
appeared                         , known or proven to me to be the
                         of the entity executing the foregoing instrument
(“Entity”), and                             , known or proven to me to be the
                            of the Entity, and they acknowledged said instrument
to be the free and voluntary act and deed of Entity for the uses and purposes
therein mentioned and on oath stated that the seal affixed is the seal of Entity
and that it was affixed and that they executed said instrument by authority of
Entity. IN WITNESS WHEREOF, I have hereunto set my hand and affixed my OFFICIAL
SEAL the day and year first above written.

 

         Notary Public                                (signature)         
Notary Public                                (print or type)          Notary
Public residing at:          Commission expires:

 

Page 4



--------------------------------------------------------------------------------

Layne Heavy Civil, Inc.          20-3512785      Indemnitor – Corporation       
(Federal Tax ID)    Month/Day/Year                 By /s/ Andy Atchison   (Seal)
     By /s/ Steven F. Crooke    (Seal) (Signature of Authorized Official)     
(Signature of Authorized Official)

Andy Atchison, Senior VP & CFO

    

Steven F. Crooke, Secretary

(Print or Type Name and Title)      (Print or Type Name and Title) 4520 North
State Road 37, Orleans, IN 47452      Indiana (Address)      (State of
Incorporation / Formation)

ACKNOWLEDGEMENT

STATE OF Texas                             County of
                                             

On this         day of                     ,         , before me personally
appeared                     , known or proven to me to be
the                     of the entity executing the foregoing instrument
(“Entity”), and                     , known or proven to me to be the
                     of the Entity, and they acknowledged said instrument to be
the free and voluntary act and deed of Entity for the uses and purposes therein
mentioned and on oath stated that the seal affixed is the seal of Entity and
that it was affixed and that they executed said instrument by authority of
Entity. IN WITNESS WHEREOF, I have hereunto set my hand and affixed my OFFICIAL
SEAL the day and year first above written.

 

Notary Public    (signature)            Notary Public    (print or type)     
Notary Public residing at:       Commission expires:      

 

Layne Southwest, Inc.          27-1373226      Indemnitor – Corporation       
(Federal Tax ID)    Month/Day/Year         By /s/ Andy Atchison   (Seal)      By
/s/ Steven F. Crooke    (Seal) (Signature of Authorized Official)     
(Signature of Authorized Official) Andy Atchison, Senior VP & CFO      Steven F.
Crooke, Secretary (Print or Type Name and Title)      (Print or Type Name and
Title) 515 Wheeler Avenue SE, Albuquerque, NM 87102      New Mexico (Address)  
   (State of Incorporation / Formation)

ACKNOWLEDGEMENT

STATE OF Texas                             County of
                                             

On this         day of                     ,         , before me personally
appeared                     , known or proven to me to be the
                         of the entity executing the foregoing instrument
(“Entity”), and                     , known or proven to me to be
the                         of the Entity, and they acknowledged said instrument
to be the free and voluntary act and deed of Entity for the uses and purposes
therein mentioned and on oath stated that the seal affixed is the seal of Entity
and that it was affixed and that they executed said instrument by authority of
Entity. IN WITNESS WHEREOF, I have hereunto set my hand and affixed my OFFICIAL
SEAL the day and year first above written.

 

Notary Public    (signature)            Notary Public    (print or type)     
Notary Public residing at:       Commission expires:      

 

Page 5



--------------------------------------------------------------------------------

Bencor Corporation of America a Foundation Specialist      20-3512785     
Indemnitor – Corporation        (Federal Tax ID)   
Month/Day/Year                 By /s/ Andy Atchison   (Seal)      By /s/ Steven
F. Crooke    (Seal) (Signature of Authorized Official)      (Signature of
Authorized Official)

Andy Atchison, Senior VP & CFO

    

Steven F. Crooke, Secretary

(Print or Type Name and Title)      (Print or Type Name and Title)

  1800 Hughes Landing Boulevard, Suite 700

  The Woodlands, TX 77380

     Delaware (Address)      (State of Incorporation / Formation)

ACKNOWLEDGEMENT

STATE OF Texas                         County of
                                    

On this         day of                     ,         , before me personally
appeared                     , known or proven to me to be the
                    of the entity executing the foregoing instrument (“Entity”),
and                         , known or proven to me to be the
                         of the Entity, and they acknowledged said instrument to
be the free and voluntary act and deed of Entity for the uses and purposes
therein mentioned and on oath stated that the seal affixed is the seal of Entity
and that it was affixed and that they executed said instrument by authority of
Entity. IN WITNESS WHEREOF, I have hereunto set my hand and affixed my OFFICIAL
SEAL the day and year first above written.

 

Notary Public    (signature)            Notary Public    (print or type)     
Notary Public residing at:       Commission expires:      

 

Reynolds Water Islamorada, LLC      45-3670324      Indemnitor – Corporation    
   (Federal Tax ID)    Month/Day/Year                 By /s/ Andy Atchison  
(Seal)      By /s/ Steven F. Crooke    (Seal) (Signature of Authorized Official)
     (Signature of Authorized Official)

Andy Atchison, Senior VP & CFO

    

Steven F. Crooke, Secretary

(Print or Type Name and Title)      (Print or Type Name and Title)

  1800 Hughes Landing Boulevard, Suite 700

  The Woodlands, TX 77380

     Delaware (Address)      (State of Incorporation / Formation)

ACKNOWLEDGEMENT

STATE OF Texas                         County of
                                    

On this         day of                     ,         , before me personally
appeared                     , known or proven to me to be the
                    of the entity executing the foregoing instrument (“Entity”),
and                         , known or proven to me to be the
                         of the Entity, and they acknowledged said instrument to
be the free and voluntary act and deed of Entity for the uses and purposes
therein mentioned and on oath stated that the seal affixed is the seal of Entity
and that it was affixed and that they executed said instrument by authority of
Entity. IN WITNESS WHEREOF, I have hereunto set my hand and affixed my OFFICIAL
SEAL the day and year first above written.

 

Notary Public    (signature)            Notary Public    (print or type)     
Notary Public residing at:       Commission expires:      

 

Page 6